Citation Nr: 0533318	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1974 to September 
1982.

This case came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas, dated in April 2002.  In 
the April 2002 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for hypertension.  The RO had 
previously denied this claim as not well grounded in an 
October 1999 rating decision.  However, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), provides for the readjudication of any claim 
denied as not well grounded that became final during the 
period beginning on July 14, 1999, and ending on the date of 
the enactment of the Act.  See VCAA, § 7, subpart (b), 
enacted on November 9, 2000.  The veteran timely requested 
readjudication of his claim in August 2001, within two years 
of the date of the enactment of the Act.  Accordingly, the 
issue was recharacterized on appeal as a claim for service 
connection, rather than as a petition to reopen a claim based 
upon the submission of new and material evidence.

In August 2004, the appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
action directed in the remand was completed to the extent 
possible, and the matter has been returned to the Board for 
appellate review.  





FINDINGS OF FACT

1.  There is no competent evidence of current diabetes 
mellitus which is the result of a disease or injury incurred 
in service, including exposure to Agent Orange during active 
duty in Korea.

2.  There is no competent evidence of current hypertension 
which is the result of a disease or injury incurred in 
service.  

3.  There is no competent evidence of current eye disorder 
which is the result of a disease or injury incurred in 
service.  

4.  The veteran lost one tooth (tooth #16) during service, 
which was the result of an extraction.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
diabetes, including as due to exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2005).

2.  The veteran is not entitled to service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The veteran is not entitled to service connection for an 
eye disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  A dental trauma was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in August 2004, as well in the 
discussions in the April 2002 rating decision, October 2002 
statement of the case, August 2004 Board remand, and August 
2005 supplemental statement of the case (SSOC).  The August 
2005 SSOC specifically cited to 38 C.F.R. § 3.159.  By means 
of these documents, the veteran has been advised of what was 
required to substantiate his claims and of his and VA's 
responsibilities regarding his claims.  He was also asked to 
submit information and/or evidence, which would include that 
in his possession, in support of his claims.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  

Adequate notice to the veteran, as required by 38 U.S.C. § 
5103(a), was not provided until after the initial unfavorable 
decision by the agency of original jurisdiction.  Any defect 
in this regard is harmless error in the present case.  See 38 
U.S.C.A. § 7261(b)(2) (West 2002).  The veteran has had ample 
time to provide information and evidence in support of his 
claims, and based on the information and evidence obtained 
after adequate notice was provided, there is simply no 
indication that disposition of the veteran's claim would have 
been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, the veteran and his wife provided testimony at 
a hearing before RO personnel in June 2003.  At that hearing, 
he set forth his contentions in detail and he provided 
information which served as the factual basis for the search 
for additional service records.  The veteran did not respond 
to the August 2004 letter or the August 2005 Supplemental 
Statement of the Case (SSOC).  Under the facts of this case, 
"the record has been fully developed."  Conway v. Principi, 
353 F.3d 1359 (Fed. Cir. 2004).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes records of VA medical treatment and 
private treatment.  The Board finds no indication of any 
additional pertinent, outstanding private medical evidence 
specifically identified by the veteran that has not been 
requested, nor is there any indication that additional 
outstanding Federal department or agency records exist that 
should be requested in connection with the claims adjudicated 
in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2005).  Following the 
Board's remand, the RO searched for additional VA treatment 
records as well as service department records, and certified 
that no additional records were available.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, no 
examination was provided.  As will be discussed in the body 
of the decision, inasmuch as the veteran has current 
diagnoses of the claimed disorders, he has not brought forth 
any competent evidence suggestive of a causal connection 
between the current disabilities and service.  Thus, the 
Board finds that no additional action is necessary as to 
these claims.  


II.  Service Connection

Factual Background

Hypertension

The veteran contends that he developed hypertension as a 
result of service.  However, the service medical records fail 
to show diagnoses of this condition.  At his separation 
physical examination in March 1982, his blood pressure was 
110/78.  
A report of VA examination dated in June 1983 reflects blood 
pressure readings of 110/80, 120/88 and 114/86.  No diagnosis 
was noted.  VA treatment records show diagnoses of 
hypertension dating from 1996, with readings of 150/110, and 
130 /98, in August 1996.  He noted at that time that he had 
no history of hypertension.  

Eye and Dental Disorders

The veteran alleges that he has a dental disorder due to an 
altercation which occurred in service.  He also seems to be 
suggesting that his eye was hurt in this altercation.  He 
testified that during this altercation, he was hit in the 
face, resulting in loss of teeth and eye injury.  He contends 
this occurred in 1975 at Fort Carson, Colorado.  Service 
medical records reflect no treatment for the teeth or eye as 
a result of this alleged incident.  In May 1977, he had tooth 
# 16 surgically removed as it was impacted and had a large 
cystic lesion.  Separation examination in May 1982 shows that 
the veteran did give a history of a head injury, but he 
denied any eye or tooth trouble.  Clinical evaluation of the 
eyes was normal.

In a June 1983 VA examination, the examiner notes that the 
veteran was allegedly hit on the head in service in 1976.  
Also noted was a 1.5 inch laceration scar on the upper lip 
reportedly incurred in 1975.  The veteran reported no history 
of a vision disorder, and his vision was 20/20.

During a VA psychiatric hospitalization in July 1985, the 
veteran was treated for calculus on the teeth with a crown 
and dental debridement.  

In January 1992, the veteran was evaluated at a VA medical 
center for fracture and laceration of the nose with facial 
cuts.  The cuts on the upper lip were well-healed.  

In January 2005, the service department verified that no 
active duty clinical records were found for facial injury for 
this veteran for the year 1975 from Fort Carson, Colorado.  

Diabetes

The veteran believes his diabetes is related to service, 
specifically to exposure to herbicides while serving in the 
DMZ in Korea.  At his June 2003 personal hearing, he stated 
that during his service in Korea from April 1976 to August 
1977 in the demilitarized zone (DMZ), he witnessed chemical 
spraying of rice fields which did something to the rice.  He 
was forced to stand in a tower during the spraying to watch 
for the enemy.  He was thus exposed to what he believes was 
toxic herbicide.  He has recently indicated that he read that 
the Koreans were spraying agent orange while he was in the 
DMZ.  He believes he has diabetes due to his exposure to this 
chemical.  

Service medical records reflect no diagnosis of diabetes.  
The veteran was hospitalized for viral hepatitis in August 
1976.  In a treatment record dated in April 1983, he reported 
his parents were diabetic.  There was no relevant diagnosis.  
VA examination in June 1983 reflects normal laboratory values 
and no complaints or diagnosis of diabetes.  Diagnoses of 
diabetes date from August 1996, as reflected in VA treatment 
records.  

The veteran's service personnel records show that he was in 
the DMZ in Korea from March 31, 1976, to August 26, 1977.  He 
worked at Camp Howze Recreation Center as a physical 
activities specialist and acting NCOIC.  

Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for chronic disease, 
including diabetes and hypertension, may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from active service.  38 U.S.C.A. §§ 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2005).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309 (e) (2005).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a) (2005).  Prior law required that the 
veteran have a disease listed at 38 C.F.R. § 3.309(e), in 
addition to proof of Vietnam service, before exposure there 
was presumed.  The change in the law eliminating this 
requirement reversed the U.S. Court of Appeals for Veterans 
Claims decision in McCartt v. West, 12 Vet. App. 164 (1999). 
See, too, 38 U.S.C.A. § 1116 (West 2002).  Furthermore, the 
diseases listed under this section will be service connected 
if the requirements of § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of § 
3.307(d) are also satisfied.

The diseases listed under 38 C.F.R. § 3.309(e) include Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes).  38 C.F.R. § 3.309(e) (2005).

As for exposure to herbicides outside of Vietnam, VA has 
information regarding Agent Orange use in Korea along the 
DMZ.  The United States Department of Defense (DOD) has 
confirmed that Agent Orange was used from April 1968 through 
July 1969 along the DMZ.  DOD defoliated the fields of fire 
between the front line defensive positions and the south 
barrier fence.  The size of the treated area was a strip 151 
miles long and up to 350 yards wide from the fence to north 
of the "civilian control line."  There is no indication that 
herbicide was sprayed in the DMZ itself.

Herbicides were applied through hand spraying and by hand 
distribution of palletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run-
off, and damage to food crops, records indicate the effects 
of spraying were sometimes observed as far as 200 meters 
downwind.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had elements in the affected area at the time 
Agent Orange was being used.  Field artillery, signal and 
engineer troops also were supplied as support personnel to 
various elements of those Infantry Divisions during the time 
of the confirmed use of Agent Orange.

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e)(2005) will apply.  See MR21- 
1MR, Part VI, Chapter 2, Section B.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Hypertension

The Board finds no evidence of in-service high blood pressure 
readings or diagnosis of hypertension.  No such disability 
was shown in service or within the one year period following 
service, nor has there been continuity of symptomatology 
since service to link the current hypertension to service.  
Although there is current disability, there is no medical 
evidence showing that the veteran had hypertension in service 
or during an applicable presumption period.  See Savage v. 
Gober, 10 Vet. App. at 498.  Furthermore, no opinion evidence 
or other probative evidence links the current hypertension to 
service.  VA and private treatment records show only current 
disability, and there is no evidence of a relationship 
between that disability and service.  Essentially, the 
critical element missing in this claim is a relationship 
between the current hypertension and service.

In fact, the record does not reflect a disability until 1996, 
over 10 years after service.  There is no competent evidence 
linking the veteran's current hypertension to any in-service 
disease or injury.  While a review of the record shows that a 
finding of hypertension exists following service, with the 
earliest documented manifestation of such a disorder being 
over 10 years following service, there is no competent 
medical evidence which demonstrates that the hypertension is 
related to service.

The Board appreciates the sincerity of the veteran's belief 
that his hypertension is related to service.  However, it is 
well established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that his claimed 
condition is etiologically related to service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for hypertension.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.

Diabetes

The Board finds no evidence of in-service diabetes.  No such 
disability was shown in service or within the one year period 
following service, nor has there been continuity of 
symptomatology since service to link the current diabetes to 
service.  Although there is current disability, there is no 
medical evidence showing that the veteran had diabetes in 
service or during an applicable presumption period.  See 
Savage v. Gober, 10 Vet. App. at 498.  Furthermore, no 
opinion evidence or other probative evidence links the 
current diabetes to service.  VA and private treatment 
records show only current disability, and there is no 
evidence of a relationship between that disability and 
service.  Essentially, the critical element missing in this 
claim is a relationship between the current diabetes and 
service.

In fact, the record does not reflect a chronic disability 
until 1996, over 10 years after service.  There is no 
competent evidence linking the veteran's current diabetes to 
any in-service disease or injury.  While a review of the 
record shows that a finding of diabetes exists following 
service, with the earliest documented manifestation of such a 
disorder being over 10 years following service, there is no 
competent medical evidence which demonstrates that the 
diabetes is related to service.

The Board notes the veteran's argument as to possible 
herbicide exposure in the Korean DMZ.  However, personnel 
records show he was not in the DMZ, nor was he in service 
from April 1968 through July 1969, the period in which the 
effects of the herbicide have been established.  Therefore, 
the presumptions outlined in 38 C.F.R. § 3.309(e)(2005) do 
not apply.  See MR21- 1MR, Part VI, Chapter 2, Section B.

The Board appreciates the sincerity of the veteran's belief 
that his diabetes is related to service.  However, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that his claimed 
condition is etiologically related to service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for diabetes.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.

Eye Disorder

The Board finds no evidence of in-service diagnosis of an eye 
disorder.  The veteran's examination in 1982 prior to 
separation indicates he passed a color vision test and 
reflects no abnormalities.  No vision testing was noted.  
Regardless, as to an eye disorder, no such disability was 
shown in service, nor has there been continuity of 
symptomatology since service to link any current eye disorder 
to service.  Moreover, there is no clearly defined current 
eye disorder.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming that 
there is a current disability, there is no medical evidence 
showing that the veteran had an eye disorder in service.  See 
Savage v. Gober, 10 Vet. App. at 498.  Inasmuch as the 
veteran may be asserting his eye disorder includes refractive 
error, and thus is, in part, complaining of that refractive 
error, refractive error is not a disability within the 
meaning of the law providing compensation benefits.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9 
(2005).  Because the condition is not a disability for 
compensation purposes, service connection is denied as a 
matter of law.  

Furthermore, no opinion evidence or other probative evidence 
links any current eye disorder to service.  Essentially, the 
critical element missing in this claim is a relationship 
between any current, established eye disorder and service.  

The Board appreciates the sincerity of the veteran's belief 
that he has an eye disorder that is related to service.  
However, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
that his claimed condition is etiologically related to 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993).  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for an eye disorder.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.

Dental Disorder

Additional regulations apply to dental disorders.  Treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  38 C.F.R. § 3.381.

Service medical records are absent any findings of a 
traumatic dental injury.  The veteran's tooth removed in May 
1977 was removed for treatment and was not the result of the 
alleged trauma.  

Post-service medical evidence shows no treatment for 
residuals of the alleged dental injury in service.  As 
discussed above, the veteran claims that he sustained 
traumatic injuries to his mouth in service that resulted in 
the loss or damage of teeth.  However, no dental trauma has 
been shown in service.  The one tooth that was missing in 
1982 was surgically removed based on routine dental treatment 
for disease.  Inasmuch as there was routine dental treatment, 
VA's General Counsel held that dental treatment of teeth, 
even extractions, during service did not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

With there being no evidence of any trauma in service, or the 
existence of a dental condition other than there being 
alleged replaceable missing teeth, there is no basis upon 
which to establish service connection for compensation 
purposes, including due to the removal of teeth during 
service.  Service connection for loss of teeth in service is 
not in order since there is no disability for which 
compensation may be established.  In view of the foregoing, 
the veteran has not presented a legal claim for a VA benefit, 
and his appeal must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Service connection for a dental disorder 
(claimed as missing teeth) is not warranted.


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

Service connection for an eye disorder is denied.

Service connection for a dental disorder for purposes of 
compensation is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


